DETAILED ACTION
This office action is in response to the application filed 01/29/2021. Currently, claims 1-21 are pending in the application. This action contains restriction requirements between device and method, and further between Combination and Subcombination.

Election/Restrictions
Restriction to one of the following is required under 35 U.S.C. 121:
I. 	Claims 1-9 and Claims 19-21 are directed to compute-in-memory device and structure and directly associated with Fig. 3, Fig. 6, Fig. 10, Fig. 11 apparatus, circuitry structure disclosure. Classified in e.g. G11C11/54, G11C11/416.
II. 	Claims 10-18 are directed to a method/ process of operating compute-in-memory device and directly associated with Fig. 3, Fig. 4, Fig. 5, Fig. 8, Fig. 9 method disclosure. Classified in e.g. G06N3/0635, G06N3/0454.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as product and method/ process of use. The inventions are distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the Method of Group II can be practiced by another different apparatus or system that does not require:  “comparator”, “driver”, “control circuit”, specific “CIM array” specific circuitry applicable for SRAM memory.

Should Applicant chose to elect Group I, a further restriction to one of the following inventions is required under 35 U.S.C. 121:
IA. 	Claims 1-9
IB. 	Claims 19-21
Inventions IB and IA are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed (group IA - Claims 19-21)  does not require the particulars of the subcombination as claimed (group IB - Claims 1-9) such as circuitry configuration requiring application of voltages with different polarity, application of reference voltage, application of ground voltage, indication signals. Further the subcombination group IA has separate utility such as a system level or platform level function not utilizing said voltage application scheme.
The examiner has required restriction between combination and subcombination. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
In summary only one group from the following can be elected:
IA. 	Claims 1-9
IB. 	Claims 19-21
II. 	Claims 10-18
Because these inventions are distinct for the reasons given above, there is a search and/or examination burden for the patentably distinct inventions and method as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
The prior art applicable to one invention would not likely be applicable to another.
The inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C 112, first paragraph.
The inventions have acquired a separate status in the art in view of their different classes/subclass grouping and classification.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention, or a single grouping of patentably indistinct invention, or the method for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic claim.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or a grouping of patentably indistinct invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or grouping of patentably indistinct invention, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of inventions requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or grouping of patentably indistinct invention.
Should applicant traverse on the ground that the invention, or groupings of patentably indistinct invention from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Upon the allowance of a generic claim, applicant will be entitled to 
          Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the free required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825